DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 2, the prior art fails to teach in combination with the rest of the limitations in the claim:  suppressing the fault phase residual voltage of the resonant grounding system based on the precise tuning control on the active adjustable complex impedance according to claim 1, wherein the method adopts a conventional resonance grounding method, the neutral point N is grounded through a branch on which an arc suppression inductor L, an equivalent resistance R and a controllable inverter source unit U x are connected in series, and an adjustable current i y is injected into the neutral point; a fractional value Lg/m of a standard arc suppression reactance Lo is taken as an injection branch reactance L, and Lo and Co satisfy a resonance condition:


    PNG
    media_image1.png
    36
    134
    media_image1.png
    Greyscale

letting:

    PNG
    media_image2.png
    44
    380
    media_image2.png
    Greyscale


where
    PNG
    media_image3.png
    37
    34
    media_image3.png
    Greyscale
  denotes a voltage of a fault phase 
    PNG
    media_image4.png
    26
    55
    media_image4.png
    Greyscale
denotes a total zero-sequence capacitance and is a sum of distribution capacitance of three phases, 
    PNG
    media_image5.png
    28
    24
    media_image5.png
    Greyscale
 denotes a total zero-sequence conductance and is a sum of distribution conductance of the three phases, 
    PNG
    media_image6.png
    31
    32
    media_image6.png
    Greyscale
 denotes grounding resistance at a fault point 
    PNG
    media_image7.png
    25
    30
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    20
    19
    media_image8.png
    Greyscale
denotes a power frequency angular frequency of a power distribution network;
a negative feedback control loop is established while taking a fault phase A-to-ground voltage 
    PNG
    media_image9.png
    43
    40
    media_image9.png
    Greyscale
 aS input, taking a neutral point-to-ground voltage 
    PNG
    media_image10.png
    43
    43
    media_image10.png
    Greyscale
and a voltage drop of a zero-sequence network current of a system on an injection branch as corrections; an appropriate complex phasor proportion integration parameter 
    PNG
    media_image11.png
    28
    93
    media_image11.png
    Greyscale
are taken in such a manner that the zero-sequence loop enters a LC parallel resonance state and a loop input 
    PNG
    media_image12.png
    31
    38
    media_image12.png
    Greyscale
converges to 0 and a fault branch current 
    PNG
    media_image13.png
    27
    24
    media_image13.png
    Greyscale
 is also 0; a real part and an imaginary part of the input complex phasor are taken as PI control; and a control equation is:


    PNG
    media_image14.png
    33
    444
    media_image14.png
    Greyscale

where the complex phasor proportion integration is: 

    PNG
    media_image15.png
    38
    394
    media_image15.png
    Greyscale
  

Claims 3 and 4 are objected to due to its dependency on claim 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dougherty (U.S. Publication No. 2016/0061879 A1).


With respect to claim 1, Dougherty discloses a method for suppressing fault phase residual voltage of a resonant grounding system based on precise tuning control on active adjustable complex impedance (para 0011, lines 1-9), comprising:
tracking a fault phase-to-ground voltage in real-time (para 0012, lines 1-14);
changing, using the active adjustable complex impedance, a reactance current injected by a neutral point (para 0014, lines 1-8); and
(para 0015, lines 1-6), to perform the precise tuning control on a zero-sequence loop (para 0025, lines 1-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.